La whence, Judge:
When this appeal for a reappraisement was called for hearing, there was no appearance on behalf of the appealing party.
Pursuant to rule 5 of the rules of this court, I have examined the record in the appeal presently before the court and find nothing therein which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. Therefore, I find and hold that the proper values of the merchandise are the values returned by the appraiser.
Judgment will issue accordingly.